08-3744-cv
Grabauskas v. CIA


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO SUM M ARY
ORDERS FILED AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY THIS COURT’S
LOCAL RULE 0.23 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1. IN A BRIEF OR OTHER
PAPER IN WHICH A LITIGANT CITES A SUM M ARY ORDER, IN EACH PARAGRAPH IN WHICH A
CITATION APPEARS, AT LEAST ONE CITATION M UST EITHER BE TO THE FEDERAL APPENDIX OR
BE ACCOM PANIED BY THE NOTATION: “(SUM M ARY ORDER).” UNLESS THE SUM M ARY ORDER IS
AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS PUBLICLY ACCESSIBLE WITHOUT
PAYM ENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT HTTP://WWW.CA2.USCOURTS.GOV),
THE PARTY CITING THE SUM M ARY ORDER M UST FILE AND SERVE A COPY OF THAT SUM M ARY
ORDER TOGETHER WITH THE PAPER IN WHICH THE SUM M ARY ORDER IS CITED. IF NO COPY IS
SERVED BY REASON OF THE AVAILABILITY OF THE ORDER ON SUCH A DATABASE, THE CITATION
M UST INCLUDE REFERENCE TO THAT DATABASE AND THE DOCKET NUM BER OF THE CASE IN
WHICH THE ORDER WAS ENTERED.


       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
New York, on the 2 nd day of December, two thousand nine.

PRESENT:
                 REENA RAGGI,
                 PETER W. HALL,
                                 Circuit Judges,
                 BRIAN M. COGAN,*
                                 District Judge.
--------------------------------------------------------

ANELE R. GRABAUSKAS,
              Plaintiff-Appellant,

                    v.                                        No. 08-3744-cv

CENTRAL INTELLIGENCE AGENCY,
              Defendant-Appellee.

--------------------------------------------------------


              *
            District Judge Brian M. Cogan of the United States District Court for the
    Eastern District of New York, sitting by designation.
FOR APPELLANT:                        Anele R. Grabauskas, pro se, Ridgewood, New York.

FOR APPELLEES:                        Benton J. Campbell, United States Attorney for the
                                      Eastern District of New York, Zachary A. Cunha and
                                      Varuni Nelson, Assistant United States Attorneys,
                                      Brooklyn, New York.


          Appeal from a judgment of the United States District Court for the Eastern District

of New York (Nina Gershon, Judge).

          UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Plaintiff Anele R. Grabauskas, pro se, appeals from the sua sponte dismissal of her

complaint without leave to amend. We assume the parties’ familiarity with the facts and the

record of prior proceedings, which we reference only as necessary to explain our decision to

affirm.

          We review de novo a district court’s sua sponte dismissal of a complaint. See Shakur

v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004). Upon such review, we conclude, substantially

for the reasons stated by the district court, that Grabauskas’s complaint so plainly “lacks an

arguable basis either in law or in fact” that it was properly dismissed sua sponte without

allowing further pleading.      Neitzke v. Williams, 490 U.S. 319, 325 (1989); see also

Fitzgerald v. First East Seventh St. Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000). Even

when read with the “special solicitude” due pro se pleadings, Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks omitted), the



                                               2
complaint fails “to state a claim to relief that is plausible on its face,” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949

(2009);   Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998)

(observing that dismissal is proper where allegations are “product of delusion or fantasy”

(internal quotation marks omitted)). Moreover, because there is no reason to think that a

valid claim might be stated, denial of leave to amend was appropriate. See Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

       We have considered Plaintiff’s other arguments on appeal and conclude that they are

without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.

                            FOR THE COURT:
                            CATHERINE O’HAGAN WOLFE, Clerk of Court

                            By:




                                              3